
 

 
Exhibit 10.1
THIRD AMENDMENT TO THE LOAN AGREEMENT


THIRD AMENDMENT TO THE LOAN AGREEMENT (this “Amendment”) dated as of June 29,
2007, between AMERICAN MORTGAGE ACCEPTANCE COMPANY (the “Borrower”) and
CENTERLINE HOLDING COMPANY (the “Lender”).


WHEREAS, the Borrower and the Lender are parties to a Loan Agreement dated as of
June 30, 2004, as amended by the First Amendment to the Loan Agreement dated as
of June 30, 2005, as amended by the Second Amendment to the Loan Agreement dated
as of April 19, 2006 (as amended, and modified, restated and/or supplemented
from time to time, the “Loan Agreement”) (capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement); and


WHEREAS, the Borrower has requested, and the Lender has agreed to, the
amendments provided herein on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree that effective as of the date hereof, the Loan Agreement is hereby
amended as follows:


Section 1.              Amendments.
 
1.1           The first recital of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
“By means of a loan facility to be established under and subject to this
Agreement (the “Line of Credit”), Borrower desires to secure from the Lender up
to $80,000,000 for use by Borrower for financing the Borrower’s investments and
for general corporate purposes and Lender has agreed to provide such financing.”
 
1.2           The definition of the term “Loan Amount” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:
 
“Loan Amount means the principal amount of EIGHTY MILLION AND NO/100 DOLLARS
($80,000,000.00), or such lesser amount as may from time to time be in effect
following exercise of the reduction procedure set forth in Section 2.3.”
 
1.3           Section 2.4 of the Loan Agreement is hereby amended by deleting
the text “June 30, 2007” therein and inserting the text “June 30, 2008” in lieu
thereof.
 
1.4           The Financial Covenants set forth in Section 7 are hereby amended
and restated in their entirety as set forth on Exhibit A hereto.
 


 


 


--------------------------------------------------------------------------------



Section 2.              Representations and Warranties.
 
The Borrower hereby represents and warrants to the Lender that:
 
2.1           Authorization.  The Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to perform
its obligations under the Loan Agreement, as amended hereby.
 
2.2           No Conflicts.   The execution and delivery of this Amendment and
the performance by the Borrower of its obligations under the Loan Agreement, as
amended hereby, do not and will not (i) require any consent or authorization of,
filing with, notice to or other act by or in respect of, any governmental
authority or any other Person or (ii) violate any law, rule or regulation or any
material agreement or contract to which the Borrower is a party or is otherwise
bound and will not result in, or require, the creation or imposition of any lien
or encumbrance on any of its properties or revenues pursuant to any law, rule or
regulation or any such material agreement or contract.
 
2.3           Validity and Binding Effect.  The Loan Agreement, as amended
hereby, constitutes a legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
2.4           Loan Agreement Representations and Warranties.  The
representations and warranties set forth in Section 4 of the Loan Agreement are
true and correct, in all material respects, with the same effect as if such
representations and warranties had been made on the date hereof (except to the
extent such representations and warranties are made as of some other date(s), in
which case such representations and warranties shall be true and correct in all
material respects as of such other date(s)).
 
2.5           No Event of Default.  As of the date hereof, no Default or Event
of Default has occurred or is continuing.
 
Section 3.              Effectiveness of Amendment.
 
Except as specifically amended hereby, the Loan Agreement is and shall remain in
full force and effect.  This Amendment shall become effective upon the first
date on which the Borrower and the Lender shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile transmission) the same to the other party.
 
Section 4.              No Further Amendments.
 
Except for the amendments set forth herein, the text of the Loan Agreement and
all other Loan Documents shall remain unchanged and in full force and
effect.  No waiver by the Lenders under the Loan Agreement or any other Loan
Document is granted or intended except as expressly set forth herein, and the
Lenders expressly reserve the right to require strict compliance with the terms
of each of the Loan Agreement, as amended hereby, and the other Loan Documents
in all respects.  The waivers, extensions, consents and amendments agreed to
herein shall not constitute a modification of, or a course of dealing at
variance with, the Loan Agreement, as amended hereby, such as to require further
notice by the Lender to require strict compliance with the terms of the Loan
Agreement, as amended hereby, and the other Loan Documents in the future.
 


--------------------------------------------------------------------------------



Section 5.              Legal Fees.
 
The Borrower shall pay all reasonable expenses incurred by the Lender in the
drafting, negotiation and closing of the documents and transactions contemplated
hereby, including the reasonable fees and disbursements of the Lender’s special
counsel.
 
Section 6.              Miscellaneous.
 
6.1           Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
6.2           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
 
6.3           Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
 
6.4           Severability.  In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
*           *           *
 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.


 

 
THE BORROWER:
     
AMERICAN MORTGAGE ACCEPTANCE COMPANY
 
(Registrant)
   
 
By:
/s/ J. Larry Duggins
 
Name:  J. Larry Duggins
 
Title:  Chief Executive Officer



 


 

 
THE LENDER:
     
CENTERLINE HOLDING COMPANY
 
(Registrant)
   
 
By:
/s/ Marc D. Schnitzer
 
Name:  Marc D. Schnitzer
 
Title:  Chief Executive Officer



 


 


--------------------------------------------------------------------------------



EXHIBIT A
 
FINANCIAL COVENANTS
 
 
Quarterly Covenant
 
Proposed Covenants
Minimum Adjusted Net Worth (GAAP Net Worth without impact of Accumulated Other
Comprehensive Income or loss)
 
$75MM
Maximum Indebtedness to FMV of Total Assets
 
Eliminate
Maximum Recourse Debt to Adjusted Net Worth
 
4.0X
 
Adjusted AFFO to Recourse Debt Service
 
1.35X
Minimum Quarterly Adj. AFFO
 
$1.5MM
Cross-default to other recourse indebtedness (event of default)
 
$5MM



 


 
 






--------------------------------------------------------------------------------


